        Case: 4:21-cv-00592-RWS Doc. #: 1-1 Filed: 05/21/21 Page: 1 of 4 PageID #: 8




                                    Licensed in Missouri and Illinois

(314) 542-2222                                                                       BurgerLaw.com
                                           April 17, 2020

      VIA U.S. Regular Mail
      & VIA CERTIFIED MAIL TO:
      Department of Veterans Affairs                             Veterans Affairs Medical Center
      Office of General Counsel                                  Attn: Michael Newman
      Torts Law Group                                            1 Jefferson Barracks Dr. Building 56
      810 Vermont Avenue, NW                                     St. Louis, MO 63125
      Washington, D.C. 20420
      Attention: Federal Tort Claims

             Re:      Michael Steinway v. Department of Veterans Affairs (Rose Adex, Andrew Park
                      and Emily Bahram-Ahi)

      To Whom it May Concern:

             Please be advised that I represent Michael Steinway for injuries he sustained on May 9,
      2018, due to the medical negligence of VA employees, including Rose Adex, Andrew Park and
      Emily Bahram-Ahi, at John Cochran Veterans Hospital located at 915 N. Grand Boulevard, St.
      Louis, MO, 63106. We are hereby filing an administrative tort claim on Mr. Steinway’s behalf.

              Please find enclosed claimant Michael Steinway’s completed Standard Form 95. Due to
      the large volume of medical records, bills, and other documents substantiating the allegations in
      the above-referenced claim, I produced these records on the enclosed flash drive. If you have
      difficulty accessing these records or need them produced in a different format, please let us
      know right away. Barnes Hospital required a password on one set of medical records in order to
      access them. The password is 07221962.

             Please feel free to contact me should you have any questions on this matter. Thank you.

                                           Very truly yours,

                                           BURGER LAW, LLC

                                           Gary K. Burger

                                           Gary K. Burger, Jr.

      GKB/gmf
      Enc.

                             500 N. Broadway, Suite 1860, St. Louis, MO 63102
                   Phone: (314) 542-2222   Fax: 314-542-2229         gary@burgerlaw.com


                                          EXHIBIT 1
Case: 4:21-cv-00592-RWS Doc. #: 1-1 Filed: 05/21/21 Page: 2 of 4 PageID #: 9
Case: 4:21-cv-00592-RWS Doc. #: 1-1 Filed: 05/21/21 Page: 3 of 4 PageID #: 10
Case: 4:21-cv-00592-RWS Doc. #: 1-1 Filed: 05/21/21 Page: 4 of 4 PageID #: 11
